Citation Nr: 0924226	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-30 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the death of 
the Veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to May 
1966.  He died in May 2004.  The appellant is the Veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued in May 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, denying the 
appellant's claim seeking entitlement to service connection 
for the cause of the Veteran's death and entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1151.

In July 2008, the Board denied entitlement to service 
connection for the cause of the Veteran's death and remanded 
the issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1151.  As the required development had been 
completed, the case is again before the Board for further 
appellate review.


FINDINGS OF FACT

1.  The Veteran died at a VA medical facility in May 2004. 
The death certificate lists the immediate cause of death as 
cardiac arrest and conditions leading to the immediate cause 
of death as dilated cardiomyopathy and coronary artery 
disease.

2.  The evidence does not show that VA hospital care, medical 
or surgical treatment, or examination furnished to the 
Veteran was the proximate cause of his death or resulted in 
an event not reasonably foreseeable which caused the 
Veteran's death.




CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 for the death of the Veteran as a result 
of VA medical care have not been met.  38 U.S.C.A. §§ 1151, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant on July 2004 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA medical records and examination 
reports, non-VA medical records, the Veteran's death 
certificate, a VA examiner's opinion and lay statements have 
been associated with the record.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Anaylsis

The appellant contends that the Veteran's death was due to 
the fact that the VA did not contact the Veteran's private 
cardiac doctor at Shands Medical Center in the event of 
cardiac problems.  The appellant further contends that, when 
it came time to discharge the Veteran, she spoke to an 
attending physician (a female) who told her that there was a 
danger of heart valve infection and that the doctor intended 
to do further testing on May 24, 2004 and release the Veteran 
on May 25, 2004.  According to the appellant, on May 22, 
2004, another physician (a male) told the appellant that the 
Veteran was being discharged and that, at that time, the 
female physician spoke up, saying she thought more testing 
was to be done, but that the male doctor discharged the 
Veteran.  The appellant stated that she and the Veteran 
arrived home at approximately 5:30 p.m. and that the Veteran 
died at 5:45 p.m. on May 22, 2004, as reflected on the 
Veteran's certificate of death.

Under certain circumstances, DIC shall be awarded for a 
qualifying death if a Veteran in the same manner as if such 
death were service connected.  38 U.S.C.A. 
§ 1151(a) (West 2002); 38 C.F.R. § 3.361 (2008).

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected. 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed prior to October 1, 1997 under 38 U.S.C.A. § 
1151, the only requirement was that additional disability or 
death was "the result of" VA hospital care, medical or 
surgical treatment, or examination.  However, 38 U.S.C.A. § 
1151 has been amended.  For claims filed on or after October 
1, 1997, the amended statute provides, in relevant part, that 
a disability or death is a qualifying additional disability 
or qualifying death if the disability or death was not the 
result of the Veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was either (1) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination 
or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151.  In other words, in either case, in order for service 
connection to be warranted, causation would need to be shown.

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2008), which provides that, in addition to a showing of 
additional disability or death, there must be evidence that 
the hospital care, medical or surgical treatment, or 
examination caused the additional disability or death, and 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, or that VA 
furnished treatment without the informed consent of the 
Veteran and his representative, in compliance with 38 C.F.R. 
§ 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent 
may be express or implied as specified under 38 C.F.R. 
§ 17.32(b), as in emergency situations.  38 C.F.R. § 
3.361(d)(1). 

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2007).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of 
sedation; (ii) Require anesthesia or narcotic analgesia; 
(iii) Are considered to produce significant discomfort to the 
patient; (iv) Have a significant risk of complication or 
morbidity; (v) Require injections of any substance into a 
joint space or body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d).

As noted above, 38 U.S.C.A. § 1151 also contemplates when the 
proximate cause of the disability or death is an event not 
reasonably foreseeable.  Under 38 C.F.R. § 3.361(d)(2), 
whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA medical records reflect that the Veteran had a history of 
coronary artery disease, myocardial infarction, renal failure 
on dialysis, diabetes mellitus type 2 and chronic obstructive 
pulmonary disease (COPD).  The Veteran had a recurrent 
infection in the port on the right side of his chest, which 
was used for dialysis treatments.  The appellant noted that 
he had been advised by a private physician that he needed 
removal of the catheter and replacement after three to four 
days and a negative repeat blood test.  The May 13, 2004 
Admission History and Physical reflects that the Veteran had 
multiple hospitalizations for catheter infections, most 
recently in February 2003, and that he presented with 
continued positive blood cultures showing methicillin-
resistant staphylococcus aureus (MRSA).  The Veteran had the 
catheter removed from his right side on May 14, 2004.  A May 
17, 2004 VA medical record reflects that had negative 
peripheral blood cultures since the removal of his catheter 
and that his catheter was replaced in his left side that day.   
The Veteran was released on May 22, 2004.  A June 4, 2004 
medical records reflects that a two view chest x-ray that 
showed no signs of pneumothorax the day before the Veteran 
was discharged.  

In November 2008, a VA examiner reviewed the Veteran's claims 
file and noted that the Veteran was admitted to the hospital 
on May 13, 2004, and was given extensive treatment for his 
tunnel catheter infection; he was also treated for all of his 
other health issues, which included coronary artery disease, 
cardiomyopathy and chronic renal disease.  He had cardiology 
consults and a placement of a catheter on May 17, 2004.  He 
was given a discharge evaluation and instructions on May 22, 
2004 and was discharged.  He passed away the same day.  The 
examiner noted that the Veteran had been treated for 
congestive heart failure since at least 2002.  The examiner 
opined that the medical care provided by the VA during May 
2004 caused no additional disability beyond the natural 
progression of the disease for which care was furnished and 
did not directly cause his death.  In addition, the examiner 
opined that the resulting additional disability or death was 
not caused by carelessness, negligence, lack of proper skill, 
error in judgement or similar instance of fault on VA's part 
in furnishing medical care in the procedures performed in May 
2004, or VA's failure to exercise the degree of care that 
would be expected of a reasonable health care provider while 
performing procedures in May 2004.  The examiner indicated 
that consent forms for the procedure were present in the 
claims file for each of the May 2004 procedures and that they 
adequately explained the proposed diagnostic or therapeutic 
course of treatment, the expected benefits, reasonably 
foreseeable associated risks, complications, side effects, 
reasonable and available alternatives, and anticipated 
results if nothing was done.  The examiner opined that the 
cause of the Veteran's death was an event not reasonable 
foreseeable, soon after discharge.  The death was not 
directly related to any procedures performed during his 
hospital stay, and possible risks of the procedure were 
disclosed in an informed consent.  The examiner concluded 
that the Veteran's death was related to multiple factors of 
severe chronic renal diseases, coronary artery disease, 
cardiomyopathy and bacteremia.  The examiner's rationale was 
that the Veteran had severe health conditions as discussed 
above and that, if his private doctors were not contacted, it 
did not make any material difference in the care given.  A 
cardiology consult was obtained and proper treatment was 
given throughout his stay.  He was being treated for his 
infection and he was to continue having treatment after his 
discharge.  Any possibility of "heart valve infection" was 
covered with the home treatment.  The examiner also noted 
that the discharge evaluation of May 22, 2004, stated that he 
was stable for discharge.  Any reasonable health provider 
could not have reasonably foreseen the unfortunate death soon 
after discharge.  

As noted above, in order to warrant entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151, the appellant 
would need to show that the Veteran's death was caused by VA 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the 
Secretary, and that the proximate cause of his death was 
either (1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination or (2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361. 

In the present case, there is no evidence that the Veteran's 
death was caused by VA treatment.  The VA examiner who 
provided the November 2008 opinion concluded that the 
Veteran's death was not directly related to any procedures 
performed during his hospital stay, and possible risks of the 
procedure were disclosed in an informed consent.  It was also 
noted that the Veteran's written consent forms for the May 
2004 procedures informed him of the proposed diagnostic or 
therapeutic course of treatment, the expected benefits, 
reasonably foreseeable associated risks, complications, or 
side effects, reasonable and available alternatives, and 
anticipated results if nothing was done.  While the examiner 
opined that the Veteran's death was caused by a event not 
reasonably foreseeable, he indicated that the VA treatment 
received by the Veteran did not result in any additional 
disability or death and that the Veteran's death was not 
caused by carelessness, negligence, lack of proper skill, 
error in judgement or similar instance of fault on VA's part 
in furnishing medical care in the procedures performed in May 
2004, or VA's failure to exercise the degree of care that 
would be expected of a reasonable health care provider while 
performing procedures in May 2004.  As noted above, the 
current regulations require that causation must be shown, 
even when the cause is a result not reasonably foreseeable.  
There is no evidence of record which provides a link between 
the Veteran's death and the treatment and care he received 
from the VA in May 2004.  38 C.F.R. § 3.361.  As such, 
entitlement to DIC benefits, under the provisions of 38 
U.S.C.A. § 1151 for the death of the Veteran, must be denied. 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

As noted, the appellant has contended that the Veteran's 
death was a result of VA care; however, the appellant is not 
competent to render an opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the death of the Veteran is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


